Order entered August 24, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-14-01575-CV

                           WILLIAM T. DICKSON, Appellant

                                            V.

  BNSF RAILWAY COMPANY AND FELLERS SNIDER BLAKENSHIP BAILEY &
                     TIPPENS, P.C., Appellees

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC 12-02048

                                        ORDER
      Appellee BNSF Railway Company’s August 21, 2015 unopposed fourth motion for an

extension of time in which to file its brief is GRANTED and BNSF Railway Company’s brief is

due on or before August 28, 2015.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         PRESIDING JUSTICE